TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00489-CR




                                  John Paul Myers, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
           NO. 5753, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s counsel, Timothy W. Inman, was appointed by the district court on

May 3, 2007, after appellant’s original counsel was permitted to withdraw. Following his

appointment, counsel moved for and was granted two extensions of time to file his brief. The last

extension was to September 5, 2007. Counsel did not file a brief, and he did not respond to the

clerk’s overdue notice.

               The appeal is abated. The district court is ordered to conduct a hearing to determine

whether the attorney it appointed has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court

shall make appropriate findings and recommendations. If Inman is not prepared to prosecute this

appeal in a timely fashion, the court shall appoint substitute counsel who will effectively represent

appellant on appeal. A record from this hearing, including copies of all findings and orders and a
transcription of the court reporter’s notes, shall be forwarded to the clerk of this Court for filing as

a supplemental record no later than January 11, 2008. Rule 38.8(b)(3).




                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Abated

Filed: December 12, 2007

Do Not Publish




                                                   2